Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference inRegistration Statementon Form F-3of our reports dated March 23, 2012, relating to the consolidated financial statements of Scorpio Tankers Inc.,and the effectiveness of Scorpio Tankers Inc.'s internal control over financial reportingappearing in this Annual Report on Form 20-F of Scorpio Tankers Inc. for the year ended December 31, 2011. /s/ Deloitte LLP London, United Kingdom Date: April 13, 2012
